           Case 5:20-cv-00809-C Document 15 Filed 12/22/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

STEVEN GLEN CRADDOCK,                            )
                                                 )
                      Petitioner,                )
                                                 )
vs.                                              )          No. CIV-20-809-C
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
                      Respondent.                )

                 ORDER ADOPTING REPORT AND RECOMMENDATION

       This action for habeas corpus relief brought by a prisoner, proceeding pro se, was referred

to United States Magistrate Judge Shon T. Erwin, consistent with the provisions of 28 U.S.C. §

636(b)(1)(B). Judge Erwin entered a Report and Recommendation (“R&R”) on November 23,

2020, and on December 11, 2020, Petitioner filed a “Motion to Quash,” which will be treated as

an objection to the R&R, and although it is untimely, the Court will review the matter de novo.

       In his objection, Petitioner cites a series of cases and a state statute with no attempt to

connect the law to the facts of his case or otherwise controvert the conclusion recommended by

Judge Erwin. The Court finds that conclusion to be supported by the facts and the law.

       Accordingly, the Court adopts, in its entirety, the Report and Recommendation of the

Magistrate Judge, and for the reasons announced therein, dismisses this petition for habeas corpus

relief for lack of jurisdiction. A judgment will enter accordingly.

       IT IS SO ORDERED this 22nd day of December, 2020.
